Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US 2014/0068611) in view of Morley (US 2014/0089921 A1) further in view of Elyashev et al. (US. 8, 489, 744).
As to claim 7, McGrath teaches a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising:
receiving resource information of an information processing apparatus and management information of a virtual load balancer (method 600 begins at block 610 where load capacity data is received for each container that is load balanced for an application by the load balancer container, paragraph [63]-[66] ; the overall load capacity of the load-balanced application containers is monitored. In particular, the load balancer container monitors overall load capacity of all load balanced containers, instead of monitoring  wherein the information processing apparatus runs a first virtual machine that executes the virtual load balancer (a load balancer executing on a computing device such as load balancer container 335 described with respect to FIGS. 3 and 4; Fig. 3 comprises Application load balancer container 335 executing in Node 1 (VM)”; paragraphs [30]-[32]; [57]-[65] and [38]]-[40], each node 232 is implemented as a VM, … the load balancer container monitors application containers that may be distributed across multiple nodes and/or districts of the multi-tenant PaaS system, Thus, McGrath discloses the load balancing component executed by one of the virtual machines (e.g., virtual machine 111) actually distributes a load to a plurality of another virtual machines as claimed);
notifying the addition command to the information processing apparatus (initialize resources for the application in response to an add request sent by the load balancer, claim 10). 

McGrath does not teaches creating, upon being notified of an occurrence of an overload of the virtual load balancer , an addition command of adding a resource allocated to the first virtual machine based on the resource information and the management information stored in the memory. However, Morley teaches creating, upon being notified of an according to some embodiments, the storage resources of the virtual machine disk are allocated from the storage pool by the host system hosting the virtual machine, and the system 400 further comprises: a storage pool utilization monitoring module configured to monitor a utilization of the storage pool; and a resource adding module configured to add storage resources into the storage pool for allocation to the virtual machine disk in response to the utilization of the storage pool exceeding the predetermined threshold, paragraphs  [44-63]; According to embodiments of the present invention, if the virtual machine disk is currently thin provisioned and its load level has exceeded a predetermined threshold, it may be determined to switch the virtual machine disk from the thin provisioning to the thick provisioning, paragraphs [44-63]; a virtual machine disk from a storage pool upon creation of the virtual machine, paragraph [003]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of creating, upon being notified of an occurrence of an overload of the virtual load balancer, an addition command of adding a resource allocated to the first virtual machine based on the resource information and the management information stored in the memory as taught by Morley into the modified McGrath to allow efficiency and flexibility of the management of virtual machine storage disks may be improved.
McGrath and Morley do not teach overload of the virtual load balancer that is executed and distribute the first load to the plurality of second virtual machine (The migration of the existing virtual machine 131 may be caused by the active host 109 being overloaded, the active host 109 being shut down (i.e., powered off), or a load balancing process that evenly distributes load in the cluster, col. 5, lines 15-55).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of overload of the virtual load balancer that is executed and distribute the first load to the plurality of second virtual machine as taught by Elyashev into the modified McGrath and Morley to allow selecting a target host from the host cluster as a destination for migrating the selected virtual machine; thereby, balancing load in host cluster.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a reasons for allowance:
The closest prior art, the prior art US. 8, 489, 744 discloses The migration of the existing virtual machine 131 may be caused by the active host 109 being overloaded, the active host 109 being shut down (i.e., powered off), or a load balancing process that evenly distributes load in the cluster.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … based on hardware resource expansion schedule information which defines hardware resources of the second computer in each of a plurality of migration phases, determines migration feasibility of a program in hardware resources used in each migration phase and decides the migration phase for migrating each of the plurality of programs in order from a first migration phase of the plurality of migration phases and in order of the calculated migration priority; wherein when the first computer determines that the program, which has been modified so that the program to be executed is operable in the second computer, has been ported to the second computer and that the second computer has completed execution of the ported program without delay. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.